Citation Nr: 1737260	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-20 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for adjustment disorder with depressed mood prior to November 5, 2011, and from January 1, 2012, to 
June 5, 2013, and to a disability rating in excess of 70 percent from June 6, 2013.

2.  Entitlement to a disability rating in excess of 10 percent for low back strain prior to August 28, 2015, and in excess of 20 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for left knee patellar tendonitis prior to July 19, 2013, and from October 1, 2013.

4.  Entitlement to a disability rating in excess of 10 percent for instability of the left knee associated with patellar tendonitis.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to October 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The issues of entitlement to increased disability ratings for adjustment disorder with depressed mood, low back strain, left knee patellar tendonitis, and left knee instability were remanded in January 2015.

The Board notes that the Veteran is in receipt of temporary total disability ratings for adjustment disorder with depressed mood from November 5, 2011, to December 31, 2011, and for left knee patellar tendonitis from July 19, 2013, to September 30, 2013.  Accordingly, consideration of increased ratings for those disabilities during those time periods is moot. 

To the extent that new, relevant evidence was added to the claims file following the last adjudication of the evidence by the Agency of Original Jurisdiction (AOJ), the Veteran's representative waived initial AOJ review of such evidence in May 2017.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, with the exception of the period during which the Veteran is in receipt of a temporary total evaluation, symptoms of the Veteran's adjustment disorder with depressed mood resulted in impairment most nearly approximating occupational and social impairment with deficiencies in most areas.

2.  Prior to August 28, 2015, the Veteran's low back strain resulted in forward flexion to at least 65 degrees and a combined range of motion of at least 190 degrees, and did not result in muscle spasm or guarding resulting in abnormal gait or spinal contour, ankylosis, or incapacitating episodes.

3.  On and after August 28, 2015, the Veteran's low back strain resulted in forward flexion to at least 60 degrees and a combined range of motion of at least 135 degrees, and did not result in ankylosis or incapacitating episodes.

4.  Throughout the period on appeal, with the exception of the period during which the Veteran is in receipt of a temporary total evaluation, his left knee patellar tendonitis manifested in flexion to at least 40 degrees, extension to 0 degrees, and no more than slight instability or recurrent patellar dislocation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for adjustment disorder with depressed mood have been met throughout the period on appeal, with the exception of the period during which the Veteran is in receipt of a temporary total evaluation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for a disability rating in excess of 10 percent for low back strain prior to August 28, 2015, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

3.  The criteria for a disability rating in excess of 10 percent for left knee patellar tendonitis on the basis of limitation of motion, with the exception of the period during which the Veteran is in receipt of a temporary total evaluation, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2016).

4.  The criteria for a disability rating in excess of 10 percent for left knee patellar tendonitis on the basis of instability or patellar dislocation have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the March 2017 assertion of the Veteran's representative that the Board should not rely upon the opinion of a VA examiner who stated that an additional range of motion loss could not be provided because there was no flare up at the time of examination of the Veteran's low back strain and the examiner would have to resort to mere speculation in order to provide such an opinion.  The Board surmises that the representative is referring to the August 2015 examination, and notes that the examiner provided a reason why an opinion could not be stated and, in any event, described the Veteran's reports regarding flare-ups which the Board has taken into account in determining the appropriate rating.  Accordingly, the Board finds no prejudice in proceeding with adjudication of the claim. 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Adjustment Disorder

The Veteran's service-connected adjustment disorder is currently rated as 30 percent disabling prior to November 5, 2011, and from January 1, 2012, to June 5, 2013, and rated as 70 percent disabling from June 6, 2013, under 38 C.F.R. § 4.130, Diagnostic Code 9434 for Major Depressive Disorder, which is governed by a General Rating Formula for Mental Disorders (Mental Disorders Formula).  The Veteran is in receipt of a temporary total disability rating from November 5, 2011, through December 31, 2012, due to hospitalization.  While the Board notes that there is also a diagnostic code for chronic adjustment disorder, all mental disorder are rated under the same formula so the criteria are the same.

Under the Mental Disorders Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Mental Disorders Formula does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Furthermore, the Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, any GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Preliminarily, the Board notes that the Veteran has been diagnosed with several different mental disorders during the period on appeal including, at times, bipolar disorder; however, VA examiners have opined that it is not possible to differentiate the symptoms of the Veteran's various diagnoses.  Accordingly, the Board must consider all relevant symptoms in determining the appropriate rating. 

The record reflects that the Veteran was hospitalized for approximately one week in November 2010.  He was having difficulty coping and with relapsing on cocaine, marijuana, and alcohol.  A VA clinician noted vague suicidal ideation prior to admission, with the Veteran hoping to sleep and not wake up but with no intent or plan to commit suicide.  The Veteran demonstrated a depressed mood and affect, coherent and relevant speech, organized and goal-directed thoughts, fair insight and judgment, intact memory, and slight paranoia.  A GAF score of 45 was assigned.

The Veteran underwent VA examination in connection with his claim in January 2011.  He reported that he was depressed most of the time, but got irritable quickly and had mood swings.  He was depressed about his substance abuse, physical injuries, and difficulty finding suitable work.  The examiner noted that the Veteran's symptoms included depressed mood, passive suicidal thoughts, anxiety, difficulty concentrating, difficulty falling and remaining asleep, outbursts of anger, and difficulty with task completion.  The Veteran reported that, since his discharge from service, he had worked as a dormitory counselor at a college but quit when he worried that false accusations against him would lead to problems.  He had then worked temporarily at a shipyard, but the job involved physical labor and frequent walking and ended when he was admitted to a hospital for depression.  He stated that he did not believe he would be able to return to work at his previous job due to physical demands.  He reported spending most of his time in his apartment with his girlfriend.  The examiner indicated that the Veteran was not experiencing mania or hypomania, significant mood elevations, grandiosity, flight of ideas, pressured speech, or difficulty sleeping due to mood elevation.  The examiner further noted that the Veteran had goal-directed speech and thought processes, good memory function, depressed and anxious mood and affect, good insight and judgment, and reported experiencing fleeting suicidal thoughts through the years.  The examiner opined that the Veteran was able to comprehend and complete simple and complex commands, but would not be able to tolerate significant emotional stress or working in proximity to other people, or to provide a leadership role or executive functions, and would work best in repetitive work closely overseen.  The examiner further noted that the Veteran had difficulty establishing and maintaining relationships but was able to maintain all activities of daily living, and assigned a GAF score of 55.

The record reflects that the Veteran was hospitalized from November 5, 2011, through November 28, 2011, with vague suicidal ideation and admitted homicidal ideation towards an ex-girlfriend.  He was assigned a GAF score of 50.  He was again hospitalized from June 30, 2012, though July 11, 2012, with suicidal ideation and was assigned a GAF score of 45 on discharge.

The Veteran next underwent VA examination in June 2013, at which time he reported that he was engaged to his girlfriend, but that he felt somewhat forced into the relationship.  He further indicated that he had not worked since his 2010 hospitalization.  He experienced symptoms of anxiety, irritability, chronic worrying, concentration and memory problems, depression, feelings of hopelessness and helplessness, insomnia, anhedonia, and suicidal ideation.  He stated that he believed his irritability and sense of rage from people "lying" to him had negatively affected his work performance and relationships.  The examiner noted that the Veteran's speech was circumstantial, circumlocutory, or stereotyped, and that he had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.  The examiner ultimately opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity, and that his symptoms would cause him to be less effective at work and to occasionally lose jobs, but would not preclude his ability to work in any capacity.

The Veteran next underwent VA examination in December 2013.  He reported that his social activities included going to Alcoholics Anonymous meetings, cooking for his wife, watching television, going to church and bible study, going to the movies, going to sporting events, fishing, and participating in church youth group activities.  He described arguing a lot with his wife while adjusting to married life.  The examiner noted that the Veteran experienced chronic sleep impairment, feelings of worthlessness and depressed mood lasting between several hours and several days, periods of increased energy with concentration problems, racing thoughts, and staying awake without sleep for two to three days, agitation, irritability, and paranoia.  The examiner indicated that the Veteran was not close to many people, but did engage in social activities.  With respect to employment, the examiner stated that the Veteran would not work well with others; he would likely experience interpersonal problems and have trouble completing work-related tasks.  The examiner ultimately opined that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran most recently underwent VA examination in August 2015.  At that time, he was doing stocking work at a store but had some problems due to physical pain and an inability to deal with the public.  He had been in the position for about five months and reported being unemployed for a year and a half prior to that.  The Veteran reported that he was able to engage in traveling with church, spending time with his son, and activities such as fishing and cooking.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was hyperverbal and somewhat anxious in mood and affect congruent, with no current suicidal or homicidal ideation and an organized thought process.  The examiner ultimately opined that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency.

Treatment records throughout the period on appeal reflect symptoms consistent with those noted upon VA examination.  GAF scores were assigned ranging from 45 to 62.

Upon review, the Board finds the evidence demonstrates that the nature, frequency, severity, and duration of the Veteran's symptoms throughout the period on appeal more nearly approximate the criteria for a 70 percent disability rating.  In that regard, the record reflects that the Veteran had frequent suicidal ideation and was hospitalized more than once.  Furthermore, the Veteran had significant difficulty with work and social relationships and with adapting to stressful circumstances.  He demonstrated impaired impulse control, with constant irritability and periods of homicidal ideation.  The Veteran's GAF scores generally reflected moderate to serious symptoms.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds a disability rating of 70 percent, but no higher, is warranted throughout the period on appeal.  

The Board does not find, however, that a total disability rating is warranted at any time other than the period during which the Veteran is in receipt of a temporary total rating for hospitalization.  In that regard, the evidence demonstrates that the Veteran's memory, thought process, insight, and judgment were intact.  He was able to maintain some social and family relationships, to work at least some of the time, and to participate in activities outside of the home.  While he had frequent suicidal ideation, he never described an intent or plan.  The Board also notes that the Veteran was hospitalized for periods other than the period during which he has received a total disability rating, but that such periods were less than 21 days in duration.  38 C.F.R. § 4.29 (2016).  Accordingly, a 100 percent disability rating is not warranted at any time.

Low Back Strain

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

During the period on appeal, the Veteran's low back strain has been rated as 10 percent disabling prior to August 28, 2015, and as 20 percent disabling thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral strain.  

The regulations specify that disabilities of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (Spinal Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  When intervertebral disc syndrome (IVDS) is present, it is to be evaluated under the Spinal Formula unless it is more favorable to rate under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  Ratings under the Spinal Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

As relevant to the thoracolumbar spine, the Spinal Formula provides for a 10 percent disability rating with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a.

The Spinal Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion, extension, and bilateral flexion of the cervical spine is zero to 45 degrees, and bilateral rotation is zero to 80 degrees.  Note (2) further provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Alternatively, the IVDS Formula provides for a 10 percent disability rating with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran first underwent VA examination in connection with this claim in January 2011.  He reported stiffness, weakness, decreased motion, numbness, and limitation in walking due to spasm.  He stated that he had experienced falls, but no fatigue, paresthesia, or bowel problems.  There were no incapacitating episodes in the past twelve months.  The examiner noted functional impairments with prolonged running, standing, or walking.  Range of motion testing revealed forward flexion to 65 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 25 degrees, for a combined range of motion of 190 degrees, all with objective evidence of pain.  Ranges of motion were unchanged upon repetitive-use testing.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted no evidence of radiating pain on movement, muscle spasm, abnormal spinal contour, guarding, weakness, decreased muscle tone, or ankylosis.  Straight leg raise testing was positive on the right and bilateral lower extremity reflex testing revealed positive knee and ankle jerk, but there was no sign of pathologic reflexes or IVDS with chronic and permanent nerve root involvement.  

The Veteran again underwent VA examination in June 2013.  Range of motion testing revealed forward flexion to 90 degrees or more, extension to 30 degrees or more, and bilateral lateral flexion and rotation to 30 degrees or more, all with no objective evidence of painful motion, for a combined range of motion of 240 degrees or more.  Ranges of motion were the same upon repetitive-use testing.  The examiner noted no flare-ups, functional loss or impairment, spasms, or tenderness.  Muscle strength, reflex, and neurological testing were normal.  The Veteran did not use any assistive devices and there were no contributing factors of weakness, fatigability, incoordination, or pain with repeated use over time. 

The Veteran next underwent VA examination in December 2013.  He reported that he had to roll out of bed and stretch to get going in the morning, and that he could not bend down or stand still for more than 45 minutes without leaning on something.  He described pain that was a ten on a scale of one to ten.  He was able to walk for one block, mow the lawn with a riding lawn mower, wash dishes, and carry groceries into the house.  He did not report flare-ups.  Range of motion testing revealed forward flexion to 80 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 30 degrees, all with objective evidence of pain, for a combined range of motion of 215 degrees.  There was no change on repetitive-use testing, and the examiner opined that there was functional loss due to pain on movement and less movement than normal.  There was no indication of spasm, tenderness, abnormal gait, or guarding.  Muscle strength, reflexes, and sensory testing were normal, and there was no indication of radiculopathy or ankylosis.  The examiner noted a diagnosis of IVDS but with no incapacitating episodes.

The Veteran most recently underwent VA examination in August 2015.  He reported a sharp pain in his left hip, back spasms, stiffness, pain, tightness, and difficulty with prolonged standing and mobility.  He also described flare-ups with pain, stiffness, spasm, lack of movement and feeling tired.  Range of motion testing revealed forward flexion to 65 degrees with pain at 30 degrees, extension to 20 degrees with pain at 15 degrees, bilateral lateral flexion to 25 degrees with pain at 10 degrees, and bilateral lateral rotation to 25 degrees with pain at 10 degrees, for a combined range of motion of 185 degrees, or 85 degrees with pain.  Upon repetitive-use testing, forward flexion was to 60 degrees, extension to 15 degrees, and bilateral lateral flexion and rotation were to 15 degrees, for a combined range of motion of 135 degrees.  The examiner noted functional loss due to less movement than normal, weakened movement, and pain on movement.  There was localized tenderness or pain to palpation, as well as guarding or muscle spasm not resulting in an abnormal gait or spinal contour.  Muscle strength was normal except for left great toe extension, which had active movement against some resistance.  Reflexes were normal.  The examiner noted mild radiculopathy of the left sciatic nerve, with decreased sensation in the left lower leg and ankle and moderate paresthesias or dysesthesias.  There were no signs of IVDS.

VA treatment records throughout the period on appeal reflect findings consistent with those made on VA examination.

Upon review, the Board finds that a disability rating in excess of 10 percent is not warranted prior to August 28, 2015.  In that regard, the evidence does not reflect forward flexion of the thoracolumbar spine less than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis.  Furthermore, while IVDS was noted, there is no evidence of incapacitating episodes.  Even considering the Veteran's reports and pain and stiffness, the evidence does not reflect that his symptoms were severe enough to warrant an increased rating during this time period.
The Board also finds that disability rating in excess of 20 percent cannot be granted from August 28, 2015.  Even considering additional limitation from pain and repetition, the evidence does not reflect forward flexion of the thoracolumbar spine limited to 30 degrees or less or ankylosis at any time.  While the Veteran's forward flexion was noted to be painful beginning at 30 degrees upon VA examination in August 2015, he was able to complete flexion to 65 degrees and 60 degrees on repetition, indicating that flexion is not limited enough to approximate the criteria for a 40 percent disability rating.  There is no evidence of incapacitating episodes as defined by VA.  Accordingly, a disability rating in excess of 20 percent cannot be granted from August 28, 2015.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  As noted above, the only neurological abnormality associated with the Veteran's low back disability was the left sciatic nerve impairment noted in August 2015.  Service connection has been granted for this impairment, and the Veteran did not appeal the rating assigned.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  

Left Knee Disability

The Veteran's left knee disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5024, for tenosynovitis, which provides that manifestations of the disability should be rated based on limitation of motion.  He is in receipt of a temporary total disability rating from July 19, 2013, to September 30, 2013, for convalescence following surgery, and has not disputed the length of that convalescence.  38 C.F.R. § 4.30 (2016).  The Veteran has also been awarded a separate 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for instability.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee and provides that slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, and Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

Diagnostic Code 5260 addresses limitation of flexion of the leg and provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension.  Extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2016). 

The Veteran first underwent VA examination in connection with his claim in January 2011.  He reported weakness, stiffness, swelling, giving way, lack of endurance, locking, deformity, tenderness, and pain.  There was no indication of heat, redness, fatigability, drainage, effusion, subluxation, or dislocation.  The Veteran described experiencing flare-ups as often as 10 to 12 times per day lasting for 15 to 30 minutes at a severity level of 10, and precipitated by physical activity and stress.  He described his functional impairment as difficulty with running, prolonged standing, walking, bending, and squatting, as well as pain from walking far, prolonged standing, or sitting.  He had difficulty with playing sports or exercising.  The examiner noted that the Veteran walked with a limp due to knee pain, but that there was no abnormal weight bearing or breakdown, callosities, or an unusual shoe wear pattern.  He used a brace on the left knee.  The examiner noted instability, effusion, tenderness, and deformity, with no signs of edema, abnormal movement, weakness, redness, heat, guarding of movement, malalignment, drainage, subluxation, or ankylosis.  Range of motion testing revealed flexion to 95 degrees with objective evidence of pain and extension to 0 degrees.  Ranges of motion were the same on repetitive-use testing.  The examiner opined that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Medial and lateral meniscus testing were slightly abnormal, and other stability tests were normal.

The Veteran next underwent VA examination in July 2012.  He reported flare-ups resulting in swelling, aching, and a sleepy feeling.  Range of motion testing revealed flexion to 115 degrees with objective evidence of pain, and extension to 0 degrees with pain at 45 degrees or greater.  He was unable to complete repetitive-use testing due to pain.  The examiner noted functional loss due to less movement than normal and pain on movement.  Strength testing was normal and there was no indication of subluxation or dislocation.  Instability testing reflected slightly abnormal results.  The examiner indicated that the Veteran had a meniscal condition with frequent episodes of locking and pain, and opined that the disability would limit bending, stooping, lifting, and prolonged standing.

The Veteran again underwent VA examination in June 2013.  He reported flare-ups with daily knee pain.  Range of motion testing revealed flexion to 130 degrees with objective evidence of pain, and extension to 0 degrees without pain, with no change upon repetitive-use testing.  The examiner opined that there was functional loss due to less movement than normal, with contributing factors of pain, weakness, fatigability, and incoordination, but that there was no additional limitation of functional ability during flare-ups or with repetitive-use over time.  There was no pain on palpation and no indication of instability, and the Veteran did not report using any assistive devices.  The examiner determined that the Veteran did not have a meniscal condition.  

The Veteran next underwent VA examination in December 2013.  He reported daily knee pain that was a 10 on a scale of one to 10.  He described flare-ups with swelling occurring once a week and lasting from a few hours to one day.  Range of motion testing revealed flexion to 120 degrees with objective evidence of pain and extension to 0 degrees with no pain.  There was no change in range of motion upon repetitive-use testing.  The examiner opined that there was functional loss due to less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  There was no pain on palpation, deformity, misalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, as well as no loss of function with repetitive use.  The examiner determined that the Veteran did not have a meniscal condition.  Stability testing was normal.  The Veteran did not report using any assistive devices, and the examiner opined that the left knee disability would not impact the Veteran's ability to work.

The Veteran most recently underwent VA examination in August 2015.  He reported left knee pain with weakness, swelling, and a sleepy feeling, and described flare-ups as a worsening of these symptoms.  He reported functional loss with prolonged standing, kneeling, and flexing his legs.  Range of motion testing revealed flexion to 90 degrees and extension to 0 degrees; the examiner noted that the range of motion contributed to functional loss because the Veteran had difficulty rising to a standing position independently as well as pain on flexion.  Upon repetitive-use testing, flexion was limited to 40 degrees due to pain and lack of endurance.  There was pain with weight bearing and in the femorotibial and patellofemoral joints.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, and opined that pain, weakness, fatigability, and incoordination would significantly limit functional ability with repeated use over a period time and with flare-ups.  The examiner estimated that flexion would be limited to 90 degrees with repeated use over a period of time and to 40 degrees with flare ups.  Other factors of disability included swelling, disturbance of locomotion, atrophy of disuse, and instability of station.  There was no reduction in muscle strength, although the left leg was atrophied 10 centimeters above the patella by one centimeter compared to the right leg.  There was no indication of ankylosis, recurrent subluxation, or lateral instability.  There was slight recurrent patellar dislocation and shin splints not affecting range of motion.  The Veteran also had a meniscal tear with frequent episodes of joint pain and effusion.  Left knee arthroscopy had been performed in July 2013.  The examiner opined that the condition would not affect the Veteran's ability to perform any type of occupational task.  

Treatment records throughout the period on appeal are consistent with findings noted upon VA examination.

With respect to limitation of motion, the Board finds that a disability rating in excess of 10 percent is not warranted at any point during the period on appeal.  In that regard, the Board notes that the Veteran's extension was noted to be normal at all times during the period on appeal.  While on one occasion he was noted to have pain on extension beginning at 45 degrees, the record reflects that at all other times he was able to complete full extension without pain and, as such, the Board finds that the overall disability picture does not demonstrate limited extension.  With respect to limitation of flexion, the evidence reflects that flexion was limited to, at worst, 40 degrees, even considering additional limitation due to pain, repetition, or flare ups.  Accordingly, the Board finds that a disability rating in excess of 10 percent for limitation of motion is not warranted at any time during the period on appeal.

With respect to instability, the Board also finds that a disability rating in excess of 10 percent is not warranted at any point during the period on appeal.  On the occasions when instability was noted, it was described as slight at worst.  At other times, instability was not found at all.  The Board notes that slight recurrent patellar dislocation was noted on one occasion.  However, patellar dislocation is rated under the same disability code as lateral instability, and on the occasion when patellar dislocation was noted it was described as slight and instability was not found.  Accordingly, the Board finds that a disability rating in excess of 10 percent for recurrent subluxation or lateral instability cannot be granted.

Additionally, the record does not show that the Veteran has ankylosis or nonunion or malunion of either tibia or fibula.  Accordingly, Diagnostic Codes 5256 and 5262 are not for application.  38 C.F.R. § 4.71a.  Likewise, a separate rating is not warranted when considering Diagnostic Code 5258 and 5259.  Multiple examiners have reported that the Veteran does not have a meniscal condition.  However, the July 2012 examiner did note a meniscal condition with frequent episodes of locking and pain, and the August 2015 examiner noted meniscal tear with frequent episodes of joint pain and effusion.  At no time has dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint been demonstrated.  This symptom combination is required for a rating under Diagnostic Code 5258.  Moreover, any rating under Diagnostic Code 5258 or 5259 in this case would constitute pyramiding as the symptoms for which the Veteran is being compensated for under Diagnostic Code 5257 and 5260 would overlap with the symptoms supporting a rating under Diagnostic Code 5258 or 5259.  An additional rating would constitute impermissible pyramiding, and changing the assigned ratings would not be more favorable to the Veteran.  See 38 C.F.R. § 4.14 (2016).

The Board acknowledges that the Veteran reported the occasional use of a brace due to his knee disability.  Although the use of a brace is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of the brace are addressed, and the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a brace and those symptoms are contemplated under the ratings criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  

With respect to each of the disabilities addressed above, the Board has considered the Veteran's assertions as to his symptomatology and the severity of his conditions, but, to the extent the Veteran believes that he is entitled to higher ratings than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of his disabilities are generally consistent with the findings during VA treatment, with the ratings currently assigned, and with the findings on VA examination.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for higher ratings.  

Neither the Veteran nor his representative has raised any other issues with respect to the increased ratings claims, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating of 70 percent, but no higher, for adjustment disorder with depressed mood is granted.

Entitlement to a disability rating in excess of 10 percent for low back strain prior to August 28, 2015, and in excess of 20 percent thereafter is denied.

Entitlement to a disability rating in excess of 10 percent for left knee patellar tendonitis prior to July 19, 2013, and from October 1, 2013, is denied.

Entitlement to a disability rating in excess of 10 percent for instability of the left knee associated with patellar tendonitis is denied.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered with respect to the Veteran's claim for a TDIU.

In that regard, the Board notes that when the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in September 2013, he indicated that he had last worked in November 2010.  Treatment records since that date appear to reflect that the Veteran has obtained other employment, including at Wal-Mart, Amtrak, and Fort Belvoir.  As information about the nature of this employment is relevant in a determination of whether a TDIU is warranted, the Board finds remand is necessary so that an additional VA Form 21-8940 may be completed and information requested from any employers the Veteran has had since November 2010.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records.

2.  Ask the Veteran to complete an additional VA Form 21-8940 detailing any and all employment since November 2010.  Then, send any new employer listed a VA Form 21-4192 to complete and return to VA.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


